DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6-13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the bottom board" in line 1 and “the central part” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation "the through holes" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation should read “the one or more through holes” for proper antecedent basis.
Claim 8 recites the limitation "the upper ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the innermost connection ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is rejected for the reasons set forth above with regards to claim 10 by virtue of claim dependency.
Claim 11 recites the limitation "the corresponding first thread" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the fixing board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the main housing” in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-2 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (USPN 9,421,295 B1).  
	Regarding claims 1-2, Li discloses (figs. 1-3; col. 5, line 10 to col. 6, line 23) an essential oil atomizer, comprising: a chassis (housing 1); a housing (gasification chamber body 4) connected to the chassis and having an atomization chamber (5), wherein the housing (4) comprises a dispensing opening (29) connected to the atomization chamber (5), and a lower end of the housing (4) is provided with a connection opening for connecting an essential oil bottle (2); an oil nozzle (7) for extracting essential oil from an essential oil bottle, wherein the oil nozzle (7) is located on the housing (4), and an upper end of the oil nozzle (7) protrudes into the atomization chamber (5); a pump (20) located in the chassis (1); a gas tube (21) connected to the pump (20); a gas nozzle (9) connected to the pump (20) through the gas tube (21) and having an outlet, wherein the outlet of the gas nozzle (9) is located adjacent to the upper end of the oil nozzle (7) and a filter atomization mechanism (combo of cylindrical lower and upper vortex bodies 28, 29) in the housing for filtering essential oil droplets in the airflow from the atomization chamber to the dispensing opening, wherein the filter atomization mechanism is located in the atomization chamber; the filter atomization mechanism comprises a plurality of cylindrical filter housings (28, 29) through which the airflow passes successively, and the lower end of each of the filter housings comprises one or more through holes for filtering the essential oil droplets in the airflow (see col. 9, lines 26-40; col. 7, lines 13-26). 
Regarding claims 13, Li discloses that the oil nozzle (7) comprises an opening, and the sidewall forming the opening of the oil nozzle is conical (see figure 3 – tip of nozzle 7 is conical).
Regarding claims 14, Li discloses (figure 3) wherein the outlet axis of the gas nozzle (9) is directed towards the opening of the oil nozzle (7) and at least a portion of a sidewall forming the opening of the oil nozzle (see figure 3 where the nozzle tips of each nozzle (7,9) meet).  Li further discloses that the outlet axis of the gas nozzle (9) and the outlet axis of the oil nozzle (7) forms an angle that is less than 90 degrees as shown in figure 3.
Regarding claim 15, Li discloses a guide board (sidewall of chamber 4 located across from nozzle 9), the guide board forms an inclined plane relative to the outlet of the gas nozzle (see fig. 3). 
Regarding claim 16, Li discloses that the lower end of the oil nozzle (7) is connected with a connection sleeve, an oil tube (8) being detachably inserted into the connection sleeve (See figure 3; col. 8).
Regarding claim 17, Li discloses a connection tube (23) connecting the gas tube (21) to the gas nozzle (9), wherein the connection tube (23) is configured to transfer airflow from the gas tube (21) to the gas nozzle (9) (see figures 3 and 5; col. 8, lines 15-31)
Regarding claim 18, Li discloses wherein the housing comprises a main housing (part of housing indicated at 4 in figure 3) installed at the chassis (housing 1) and an outer cover (10) installed at the main housing, and the main housing comprises the atomization chamber and one or more openings, and the outer cover (10) covers the main housing (4) (see figure 3).
Regarding claim 19, Li discloses that the connection opening to the essential oil bottle (2) is arranged at a bottom of the main housing (4) (see figure 3).
Regarding claim 20, Li discloses (figure 3 – threaded sleeve connected to top of oil bottle 2) wherein the connection opening comprises a threaded sleeve for connecting the essential oil bottle (2).

Allowable Subject Matter
6.	Claims 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art, alone or in combination, fails to teach or fairly suggest the claimed structures of the filter housings recite in claims 6-12.

7.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art, alone or in combination, fails to teach or fairly suggest that the diameter of the plurality of filter housings are reduced successively, in the claimed environment. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-16, 18, 22-23, 25, and 27-28 of U.S. Patent No. 11,123,757 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 7-16, 18, 22-23, 25, and 27-28 of U.S. Patent 11,123,757 B2 fully discloses the limitations of claims 1-20 in the present application.   

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEAN E CONLEY/Primary Examiner, Art Unit 1799